DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 2/16/21, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to multi-user rake receiver. The closest prior art, US 2012/0236924, Sahlin et al disclose a conventional multi-user rake receiver including an antenna and a demodulation. However, none of the prior art teach or suggest a correlator block for each of the plurality of nodes, wherein each correlator block performs correlation for that particular node to determine channel-multipath correlations and generates one or more candidate fingers for that particular node; and a finger selection module configured to receive the candidate fingers output from each correlator block and select a subset of the candidate fingers having sufficient correlation for further processing; a combiner module configured to: combine aligned symbols for the subset of candidate fingers on a per channel basis to generate a soft decision across each of a plurality of channels, and combine the soft decisions into a joint soft decision that comprises a coherently constructed signal that includes a coherently combined vector of chips of information from each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         March 30, 2021